IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-53,613-02


LARRY SWEARINGEN, Relator

v.


PRESIDING JUDGE OF 9TH JUDICIAL DISTRICT COURT, 

MONTGOMERY COUNTY, Respondent






ON APPLICATION FOR WRIT OF MANDAMUS 
CAUSE NO.  99-11-06435-CR
FROM THE 9TH JUDICIAL DISTRICT COURT
MONTGOMERY COUNTY


 Per Curiam.

 O R D E R


	This is an original application for writ of mandamus.  Relator contends he filed with
the Respondent: (1) a motion for DNA testing on October 19, 2004; (2) a motion for an
evidentiary hearing on his DNA motion on November 22, 2004; and (3) a motion for entry
of an order on these matters on March 4, 2005. 	It is this Court's opinion that additional
information is required before a decision can be reached on the motion for leave to file the
instant action.  The Respondent is ordered to file with this Court within thirty days a response
indicating the status of its ruling on Relator's motions.
	IT IS SO ORDERED THIS THE 27TH DAY OF APRIL, 2005.